       Case 1:18-cv-04745-PAE-DCF Document 66 Filed 06/05/20 Page 1 of 2




                                            June 5, 2020

Via ECF
The Honorable Debra Freeman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Alonso et al. v. New Day Top Trading, Inc.
               No. 18 Civ. 04745 (PAE) (DCF)

Dear Judge Freeman:

        We represent Plaintiffs in the above-referenced matter. On May 29, 2020, the Court
directed Plaintiffs Jose Alonso and Marcelo Juarez Flores to file proof of service of Opt-In
Plaintiffs’ consent to join forms (“consent forms”) on New Day Top Trading, Inc. (“Day Top”)
and specify the date when service of each was made. ECF No. 65. On June 2, 2020, Plaintiffs
served the five consent forms on Day Top by U.S. mail and Federal Express. See Exhibit A
(Proof of Service).

        Plaintiffs had not previously served the consent forms.1 However, Plaintiffs did
previously provide Day Top with notice of each of the Opt-In Plaintiffs’ consents to join, their
claims, and the amounts of their damages. The Clerk of the Court’s November 21, 2018
Certificate of Default states each Opt-In Plaintiff’s name and specifies the dates they field their
consents to join the action. ECF No. 37. Plaintiffs served the Certificate on Day Top on
December 20, 2018. ECF No. 44, 44-4.
        Further, Plaintiffs’ Motion for Default Judgment included a declaration from each Opt-In
Plaintiff explaining that they had joined the case, detailing their claims, and setting out their
damages. ECF Nos. 16, 17-5 to 17-8, 24, 24-1, 24-2. Plaintiffs’ Proposed Findings of Fact and
Conclusions of Law also includes a detailed explanation of each Opt-In Plaintiffs’ claims and
damages and put Day Top on notice that they filed consent to join forms. ECF Nos. 52, 53-1 to
53-7. Plaintiffs served these documents on Day Top. ECF Nos. 18, 24, 44. This is sufficient to
put Day Top on notice of Opt-In Plaintiffs’ claims and the amount of their damages.
       Plaintiffs will file a supplemental proof of service when they have confirmation of
delivery of the consent forms and this letter and exhibits.


1
      Plaintiffs’ Counsel apologizes for the incorrect statement that “each time we filed a
document with the Court we have served [D]efendant.” ECF No. 31 at 12.
      Case 1:18-cv-04745-PAE-DCF Document 66 Filed 06/05/20 Page 2 of 2




                                         Respectfully submitted,


                                         Molly Brooks

cc:   Day Top, via U.S. mail and FedEx
